UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-1714


CEDRICK EURON DRAPER,

                   Plaintiff - Appellant,

             v.

UNITED STATES POSTAL SERVICE,

                   Defendant - Appellee.



                                     No. 18-1715


CEDRICK EURON DRAPER,

                   Plaintiff - Appellant,

             v.

UNITED STATES POSTAL SERVICE,

                   Defendant - Appellee.




Appeals from the United States District Court for the Western District of Virginia, at
Charlottesville. Glen E. Conrad, District Judge. (3:18-cv-00009-GEC; 3:18-cv-00010-
GEC)


Submitted: October 9, 2018                                 Decided: October 24, 2018
Before AGEE and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cedrick Euron Draper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Cedrick Euron Draper appeals the district court’s orders dismissing these actions

without prejudice for failure to serve process on the Defendant. See Fed. R. Civ. P. 4(m).

We have reviewed the record and find no reversible error. Accordingly, we grant leave

to proceed in forma pauperis and affirm for the reasons stated by the district court.

Draper v. U.S. Postal Serv., Nos. 3:18-cv-00009-GEC; 3:18-cv-00010-GEC (W.D. Va.

May 31, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                             AFFIRMED




                                            3